Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2021 has been entered.
Response to Amendments
	The amendments to the claims, filed 18 February 2021, have been acknowledged.
	Claims 15-19, and 21-29 have been amended.
	Claim 20 has been canceled.
	Claims 30-32 have been newly added.
	Currently, Claims 15-19, and 21-32 are now pending.

Response to Arguments
Argument:
	The asserted inner part (plunger 102) of Frankenne does not have a pointed tip and may be relatively flexible. Thus, the asserted inner part cannot be considered to be a stylet having a pointed tip for inserting an anchoring portion of the IUD/IUS into the fundal wall.
	Further, a person skilled in the art would not provide the asserted inner part of Frankenne with a pointed tip because the inserter of Frankenne is purposefully designed to avoid accidental or intentional puncturing of the fundal wall during insertion of the IUD.

Response:
	Argument is unpersuasive. The previous claim language did not include a pointed stylet tip in independent claim 15. A new rejection has been submitted as necessitated by amendment.

Argument:
	Sizing the outer tube of Frankenne to allow passage of the asserted outer tube through a hysteroscope working channel would make the asserted outer tube too small for its intended purpose of holding the IUD in the folded state during insertion.

Response:
	Argument is unpersuasive. Frankenne does not disclose a diameter of the outer tube. However, Frankenne is no longer used as the primary prior art.

Argument:
	It would not be obvious to one of ordinary skill in the art to modify the inserter of Frankenne based on the disclosure of Truckai. There is no need to visualize the entry of the fallopian tube or to direct any portion of the inserter into the fallopian tube or another body lumen.

Response:
	Argument is unpersuasive. Frankenne discloses an intra-uterine insertion device inserter. The insertion of an IUD would still benefit from being able to visualize the insertion of the IUD.

Argument:
	Tal is not prior art with respect to the present application.

Response:
	Argument is persuasive.

Argument:
	The plunger of Shanley does not include an opening provided on the outer surface. If such an opening were provided on the outer surface of the stopper of Shanley, the stopper 

Response:
	Argument is unpersuasive. The disclosure of Shanley is not used to teach an opening provided on the outer surface of the plunger. While the stopper would no longer create a seal that allows the pressure to change if an opening were provided, the structure, being tightly interfaced with the outer barrel, would still minimize the leakage of air or fluid.

Argument:
	The plunger 11 of Macandrew cannot be considered both the claimed inner part and the claimed cylindrical member.
	Further, while the plunger 11 of Macandrew fits snugly into the asserted outer tube to minimize the leakage of fluid or air through the asserted outer tube, there is no opening on an outer surface of the plunger 11 of Macandrew and the tail for the IUD/IUS passes through a central passageway in the plunger.

Response:
	Argument is unpersuasive. The plunger body 11 of Macandrew is an inner part, and the claimed cylindrical member is the flared tip (as seen in Fig 1B) is the cylindrical part. Further, there is an opening on an outer surface of the plunger 11 such that the IUD passes between the inner tube and the outer tube (Col 3, Lines 10-15). 

Claim Objections
Claims 16-17 and 19 are objected to because of the following informalities:
In regards to Claim 16, Line 3, the phrase “a working channel of a hysteroscope” should be corrected to “the hysteroscope working channel”, in order to keep consistency with the hysteroscope working channel as recited in claim 15.
In regards to Claim 17, Lines 3-4, the phrase “working channel of a hysteroscope” should be corrected to “the hysteroscope working channel”, in order to keep consistency with the hysteroscope working channel as recited in claim 15.
In regards to Claim 19, Line 3, the phrase “a working channel” should be corrected to “the hysteroscope working channel”, in order to keep consistency with the hysteroscope working channel as recited in claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-19 and 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the IUD/IUS" in Lines 5 and 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-19, and 21-32 are rejected for dependency on independent Claim 15.
31 recites the limitation "the rear end of the outer tube" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16, 21, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,949,732 (Spoon et al., hereinafter referred to as Spoon) in view of US 2016/0270846 A1 (Truckai et al., hereinafter referred to as Truckai).
In regards to Claim 15, Spoon discloses a disposable IUD/IUS inserter (Title, Apparatus for Insertion and Fixation of an Intra Uterine Contraceptive Device to the Uterine Fundus), comprising an inner part 30 (stainless steel needle 30) comprising a stylet 31 (open hook 31), having a pointed stylet tip 32+33 (the combination of sharp elongated prong 32 and shorter prong 33) for inserting an anchoring portion of an IUD/IUS 1 (IUD 1) into the fundal wall 
said inserter is further provided with:
a handle 44+45 (the combination of enlarged portion 44 and thumb holder 45) connected to a rear end of said stylet 31 (Col 3, Lines 15-16, needle proximal end 36 is joined to the needle holder/plunger 40. Col 3, Lines 20-25, at the proximal end 43 of the penetration member 40 an enlarged diameter portion 44 continues toward the user and terminates in a thumb holder, 45);
a tail release mechanism 71 (central notch 71) on a rear end of the handle 44+45 (Col 3, Lines 34-40, below the molded portion 48 and perpendicular to the plunger 41 is a forefinger stop 70 which has a generally flat configuration perpendicular to and forward of the molded portion 48. At the bottom of the forefinger stop 70 is a central notch 71 for the thread distal end 7 of the IUD 1. Further illustrated in Fig 9) for releasing a tail 7 (thread end 7) of the IUD/IUS 1 (Col 3, Lines 45-48, the thread end 7 of the IUD 1 extends down from the IUD 1 past the plunger 41 and through the hole 46 to the forefinger stop and central notch 71 wherein the thread end is held taught by the forefinger);
an outer tube 60 (insertion tube 60) covering the stylet 31 (Col 3, Lines 49-60, the penetration member 40 with the needle 30 holding the IUD 1 thereon are slidably covered by the insertion tube 60 which is slipped over the IUD 1 on the hook 31 of the needle 310 and down over the plunger 41. The distal end 61 of the insertion tube 60 completely covers the needle 30 so that the hook 31 does not cut any uterine cavity tissue while the IUD 1 is being inserted into the fundus by the insertion apparatus 20); and
a handle unlocking mechanism 46+55 (the combination of hole 46 and perpendicular lug 55) releasably connected to said outer tube (Col 4, Lines 8-12, the proximal end 54 of the lock/release 50 has an axially perpendicular lug 55 which engages in a locking frictional fit with the hole 46 of the penetration member 40. Col 4, Lines 28-30, the half sleeve 52 and the lug 55 
Spoon does not further disclose:
a disposable IUD/IUS inserter for use in conjunction with a hysteroscope; and
an outer tube sized to allow passage through a hysteroscope working channel.
Truckai teaches an analogous inserter device (Paragraph 0003, includes catheter systems and implants together with methods of using such systems and devices for occluding reproductive body lumens such as a female’s fallopian tubes), further teaching an analogous inserter 120 (system 120) for use in conjunction with a hysteroscope (Paragraph 0023, the catheter 122 can have a suitable length and diameter for extending through the working channel 128 of a hysteroscope or endoscope 140); and
an analogous outer tube 122 (catheter 122) sized to allow passage through a hysteroscope working channel 128 (working channel 128) (Paragraph 0023, the catheter 122 can have a suitable length and diameter for extending through the working channel 128 of a hysteroscope or endoscope 140) for the purpose of being capable of viewing the entry to the fallopian tubes 102 and directing the catheter into a fallopian tube 102 (Paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the outer tube of the inserter, as disclosed by Spoon, to be sized to allow passage through a hysteroscope working channel, as taught by Truckai, in order better direct and view the entry of the outer tube into a body lumen (being the uterus) (Truckai, Paragraph 0024).
Examiner notes that while Truckai’s disclosure teaches viewing the entry to the fallopian tubes 102 and directing the catheter into a fallopian tube 102 (Paragraph 0024), this would also encompass directing the catheter through the uterus.
In regards to Claim 16, Spoon in view of Truckai discloses the invention as claimed above. 
Spoon in view of Truckai further discloses wherein the inserter 122 (Truckai, catheter 122) is configured to pass through a hysteroscope working channel 122 having a diameter between 1 and 2 mm (Truckai, Paragraph 0031, the catheter assembly can have a diameter ranging between 1 mm to 3 mm over a distal portion of the catheter that is inserted into the fallopian tube 102) for the purpose of being a suitable diameter for extending through the working channel 128 of a hysteroscope or endoscope 140 (Truckai, Paragraph 0023).
Truckai further teaches criticality to the above diameters, as the intramural segment of the fallopian tube has a 1 mm lumen diameter, and the isthmus of the fallopian tube has a 2 mm to 10 mm outer diameter (Paragraph 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the overall diameter of the inserter, as disclosed Spoon in view of Truckai, to be sized to allow passage through the working channel of a hysteroscope which has a diameter between 1 and 2 mm, as taught by Truckai, in order to be appropriately sized to direct the catheter into a uterus (Truckai, Paragraph 0024).
In regards to Claim 21, Spoon in view of Truckai discloses the invention as claimed above.
Spoon in view of Truckai further discloses wherein the stylet tip 32+33 has a J-, t-, l-, u-, v- or inverted t-shape (Spoon, Col 3, Lines 7-10, the distal end of the needle 30 is an open hook 31 formed by a sharp elongated prong 32 and a shorter prong 33 with an open eye 34 between the prongs 32, 33. Further illustrated in Fig 3, wherein the stylet tip makes a J-shape) for the purpose of placement of affixing an IUD loop onto hook 31, with IUD 1 resting upon prong 32 (Spoon, Col 5, Lines 4-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the stylet tip, as disclosed by Spoon in view of Truckai, to be a J-shape, as 
In regards to Claim 32, Spoon in view of Truckai discloses the invention as claimed above.
Spoon in view of Truckai further discloses wherein the handle unlocking mechanism 46+55 is separate from the handle (Spoon, Col 4, Lines 8-12, the proximal end 54 of the lock/release 50 has an axially perpendicular lug 55 which engages in a locking frictional fit with the hole 46 of the penetration member 40. Col 4, Lines 25-30, the applicator further extends his thumb away from and above the thumb holder 45 which moves the extension 56 of the lock/release 50 away from the penetration member 40 and the insertion tube 60 so that the half sleeve 52 and the lug 55 are released. Because the lug 55 separates from the handle 44, the handle unlocking mechanism is separate from the handle) for the purpose of positively securing the needle within the insertion tube and releasably enabling the needle to move in relation to the insertion tube (Spoon, Col 1, Lines 53-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the handle unlocking mechanism, as disclosed by Spoon in view of Truckai, to be separate from the handle, as taught by Spoon, in order to positively secure the needle within the insertion tube and releasably enable the needle to move in relation to the insertion tube (Spoon, Col 1, Lines 53-58).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,949,732 (Spoon) in view of US 2016/0270846 A1 (Truckai), and further in view of US 3,777,748 (Abramson).
In regards to Claim 17, Spoon in view of Truckai discloses the invention as claimed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the outer tube, as disclosed by Spoon in view of Truckai, to be flexible plastic, having a diameter facilitating passage through a hysteroscope working channel, and have a length which is 1 to 2 cm shorter than the stylet, as taught by Spoon, in order to in order better direct and view the entry of the outer tube into a body lumen (being the uterus) (Truckai, Paragraph 0024) and enable an effective penetration distance into the fundus by the tip of the stylet such that the IUD is fixed within the fundus tissue (Spoon, Col 4, Lines 35-45).
Spoon in view of Truckai does not further disclose:
transparent tube, allowing visibility of the IUD/IUS through the wall of the outer tube, and
controlling the depth of insertion under direct vision.
Abramson teaches an analogous intrauterine device inserter (Title, Intrauterine contraceptive devices and inserters therefor), further teaching an analogous outer tube 37 (barrel 37) comprises a transparent tube (Col 9, Lines 11-12, the manufacture of the barrel from transparent or semi-transparent plastic materials permits to physician to observe the proper functioning of the device), allowing visibility of the IUD/IUS through the wall of the outer tube (Col 7, Lines 51-55, as is best seen from Fig 19, advancement of piston fork 37 within barrel 31 causes the intrauterine device therein to fold itself within barrel 31 into the position shown. Col 9, Lines 11-12, the manufacture of the barrel from transparent or semi-transparent plastic materials permits to physician to observe the proper functioning of the device), and
controlling the depth of insertion under direct vision (Col 9, Lines 11-12, the manufacture of the barrel from transparent or semi-transparent plastic materials permits to physician to observe the proper functioning of the device) for the purpose of allowing visibility of the intrauterine contraceptive device to observe proper functioning of the inserter device (Abramson, Col 7, Lines 51-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the outer tube, as disclosed by Spoon in view of Truckai, to be configured to allow visibility of the IUD/IUS through the wall of the outer tube, as taught by Abramson, by making the outer tube out of a transparent plastic in order to permit the physician to observe the proper functioning of the device (Abramson, Col 9, Lines 11-12), thereby enabling further precision in conjunction with the hysteroscope disclosed by Spoon in view of Truckai.

Claims 18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,949,732 (Spoon) in view of US 2016/0270846 A1 (Truckai), and further in view of US 2012/0310046 A1 (Stout et al., hereinafter referred to as Stout) and US 5,785,053 (Macandrew et al., hereinafter referred to as Macandrew).
In regards to Claim 18, Spoon in view of Truckai discloses the invention as claimed above.
Spoon in view of Truckai does not further disclose:
a cylindrical element adjacent a front end of the handle which fits snugly into said outer tube to minimize leakage of fluid or air through the outer tube from the uterine cavity to prevent deflation of the uterus, wherein an opening is provided on an outer surface of the cylindrical element to allow the passage of the tail of the IUD/IUS between the cylindrical element and an inner surface of the outer tube.
Stout teaches an analogous IUD/IUS inserter (Abstract, assemblies and methods of inserting a delivery catheter assembly into a working channel are disclosed), further teaching a cylindrical element 304 (flanged mechanical stop 304) adjacent a front end of an analogous handle 402 (control device 402) (Paragraph 0043, the flanged mechanical stop 304 abuts a distal end of the control device 402. Further illustrated in Fig 5A) which fits snugly into an analogous outer tube 202 (working channel 202) to minimize leakage of fluid or air through the outer tube 202 from the uterine cavity to prevent deflation of the uterus (Paragraph 0041, flanged mechanical stop 304 may also incorporate a sealing valve to reduce the amount of fluid spray-back and leakage associated with inserting the delivery catheter assembly into a working channel) for the purpose of reducing the amount of fluid spray-back and leakage associated with inserting the delivery catheter assembly into a working channel (Paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the handle, as disclosed by Spoon in view of Truckai, to include a cylindrical element adjacent a front end of the handle which fits snugly into an outer tube, as taught by 
Spoon in view of Truckai and Stout does not further disclose:
wherein an opening is provided on an outer surface of the cylindrical element to allow the passage of the tail of the IUD/IUS between the cylindrical element and an inner surface of the outer tube.
Macandrew teaches an analogous IUD/IUS inserter (Title, Inserter for the positioning of an intrauterine device), further teaching an opening is provided on an outer surface of an analogous cylindrical element 11 (plunger 11) to allow the passage of the tail 41 (withdrawal string 41) of the IUD/IUS 40 (IUD 40) between the cylindrical element 11 and an inner surface of the outer tube 12 (protective tube 12) (Col 3, Lines 10-15, plunger 11 is a solid rod with a handle 20 at one end. The withdrawal strings 41 run in the space between plunger 11 and protective tube 12. Further illustrated in Fig 1) for the purpose of allowing the withdrawal string 41 to be pulled in the direction of the handle, such that the IUD can be loaded within the protective tube 12 (Col 3, Lines 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cylindrical element, as disclosed by Spoon in view of Truckai and Stout, to have an opening provided on an outer surface of the cylindrical element, as taught by Macandrew, in order to allow the withdrawal string 41 to be pulled in the direction of the handle, such that the IUD can be loaded within the protective tube 12 (Macandrew, Col 3, Lines 15-20).
	In regards to Claim 31, Spoon in view of Truckai discloses the invention as claimed above.
Spoon in view of Truckai does not further disclose:
wherein the handle unlocking mechanism comprises a connecting ring partially surrounding the outer tube, the connecting ring has an end surface covering the rear end of the outer tube to reduce the release of air/fluid from the uterus through the outer tube during insertion, and a slot is provided in the end surface for passage of a tail of the IUD/IUS.
Stout teaches an analogous IUD/IUS inserter (Abstract, assemblies and methods of inserting a delivery catheter assembly into a working channel are disclosed), further teaching wherein an analogous handle unlocking mechanism 300 (tip protector sleeve 300) (Paragraph 0061, the operator may then pierce a proximal seal 232 of a sealing cap 230 with the tip protector sleeve 300 and insert the tip protector sleeve 300 through an access port 206 of a hysteroscope system 200 and into the working channel 202. Therefore, the handle unlocking mechanism 300 is releasably connected to an analogous outer tube 202) comprises a connecting ring 304 (flanged mechanical stop 34) partially surrounding the outer tube (Paragraph 0041, flanged mechanical stop 304 may also incorporate a sealing valve to reduce the amount of fluid spray-back and leakage associated with inserting the delivery catheter assembly into a working channel), the connecting ring 304 has an end surface covering the rear end of the outer tube to reduce the release of air/fluid from the uterus through the outer tube during insertion (Paragraph 0041, flanged mechanical stop 304 may also incorporate a sealing valve to reduce the amount of fluid spray-back and leakage associated with inserting the delivery catheter assembly into a working channel. Further illustrated in Fig 12B) for the purpose of reducing the amount of fluid spray-back and leakage associated with inserting the delivery catheter assembly into a working channel (Paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the handle unlocking mechanism, as disclosed by Spoon in view of Truckai, to comprise a connecting ring, as taught by Stout, in order to reduce the amount of fluid spray-back and leakage associated with inserting the delivery catheter assembly into a working channel (Stout, Paragraph 0041).
Spoon in view of Truckai and Stout does not further disclose:
a slot is provided in the end surface for passage of a tail of the IUD/IUS.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the connecting ring, as disclosed by Spoon in view of Truckai and Stout, to have an opening provided on an outer surface of the cylindrical element, as taught by Macandrew, in order to allow the withdrawal string 41 to be pulled in the direction of the handle, such that the IUD can be loaded within the protective tube 12 (Macandrew, Col 3, Lines 15-20).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U US 4,949,732 (Spoon) in view of US 2016/0270846 A1 (Truckai), further in view of US 3,777,748 (Abramson), and even further in view of US 2017/0273716 A1 (Garofalo et al., hereinafter referred to as Garofalo).
In regards to Claim 19, Spoon in view of Truckai and Abramson discloses the invention as claimed above.
Spoon in view of Truckai and Abramson does not further disclose:
the outer tube is provided with a thumbpiece securely fixed onto the outer tube to secure the inserter in the hysteroscope working channel of a specially designed hysteroscope in a pre-insertion positon prior to inserting the anchor in the wall of the uterus under direct vision.
Garofalo teaches an analogous intrauterine cannula (Paragraph 0004, such operative cannulas can be used to perform an intervention within a body cavity (e.g., a uterine cavity) of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the outer tube as disclosed by Spoon in view of Truckai and Abramson, to include a thumbpiece securely fixed onto the outer tube, as taught by Garofalo, in order to secure the inserter to the hysteroscope, such that the inserter will not slide distally off the hysteroscope and better secure vision when inserting the anchor in the wall of the uterus (Paragraph 0165-0167, the procedure of insertion).

Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,949,732 (Spoon) in view of US 2016/0270846 A1 (Truckai), and further in view of US 2013/0213406 A1 (Frankenne et al., hereinafter referred to as Frankenne).
In regards to Claim 22, Spoon in view of Truckai discloses the invention as claimed above.
Spoon in view of Truckai does not further disclose:
wherein a length of the inserter is from 10 cm to 75 cm.
Frankenne teaches an analogous IUD/IUS inserter (Title, Intrauterine Insertion Device), further teaching an analogous inserter 100 has a length from 10 cm to 75 cm (Paragraph 0113, the total longitudinal length of the inserter (100) may be between 15 and 35 cm long) for the purpose of being capable of reaching the fundus of the uterus (Paragraph 0125, the distal (30) end of the protective tube (110) may be rounded and smoothed to not harm the fundus (230)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the length of the inserter, as disclosed by Spoon in view of Truckai, to be between 15 and 35 cm long, as taught by Frankenne, in order to be capable of reaching the fundus of the uterus for IUD insertion (Frankenne, Paragraph 0125).
In regards to Claim 27, Spoon in view of Truckai discloses the invention as claimed above.
Spoon in view of Truckai does not further disclose:
wherein the handle unlocking mechanism comprises a connecting ring in which the outer tube is received.
Frankenne teaches an analogous IUD/IUS inserter (Title, Intrauterine Insertion Device), further teaching wherein an analogous handle unlocking mechanism 150 (longitudinal member 150) comprises a connecting ring 116 (cuff 116) (Paragraph 0131, the outer transverse profile of the cuff 116 may be essentially circular) in which an analogous outer tube 110 (outer tube 110) is received (Paragraph 0021, the longitudinal member 150 may comprise a longitudinal guiding 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the handle unlocking mechanism as disclosed by Spoon in view of Truckai, to comprise a connecting ring as taught by Frankenne, in order to allow the outer tube to slide relative to the handle unlocking mechanism (Frankenne, Paragraph 0020).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,949,732 (Spoon) in view of US 2016/0270846 A1 (Truckai), and further in view of Bard. Bard MAX-CORE Disposable Core Biopsy Instrument. CR Bard. https://www.crbard.com/Biopsy/en-US/Products/BARD-MAX-CORE-Disposable-Core-Biopsy-Instrument-Ba. Published 2018. Accessed 24 April 2020 (Hereinafter referred to as Bard, with filing date as provided by Medical Device Database [database online]. District of Columbia. U.S. Food and Drug Administration; 21 February 2014. https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpmn/pmn.cfm?ID=K133948. Accessed 24 April 2020).
Examiner notes that while Bard’s disclosure does not disclose a filing date prior to the applicant’s effective filing date, the 510(k) summary of the device, describing the same device, provides an earlier effective filing date.
	In regards to Claim 23, Spoon in view of Truckai discloses the invention as claimed above.
	Spoon in view of Truckai does not further disclose:
	a handle and/or outer tube is color coded to aid in the prevention of inadvertent use of the inserter in the wrong size hysteroscope.

	Examiner notes that while the disclosure of Bard is incompatible with a hysteroscope, the claimed structure of a handle and/or outer tube being color coded according to size applies to the prevention of inadvertent use of the inserter in the wrong size hysteroscope, when modifying the handle as disclosed by Spoon in view of Truckai, and is an analogous structure.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the handle, as disclosed by Spoon in view of Truckai, to have color coded handles according to various sizings, as taught by Bard, in order to provide a visual aid to prevent use of an inappropriately sized hysteroscope (Page 1, Overview).

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,949,732 (Spoon) in view of US 2016/0270846 A1 (Truckai), US 3,777,748 (Abramson), US 2017/0273716 A1 (Garofalo), and further in view of US 7,621,276 B2 (Tal et al., hereinafter referred to as Tal), US 4,582,052 (Dunn et al., hereinafter referred to as Dunn), US 2015/0202076 A1 (Wijzen), and US 2014/0128345 A1 (Woodrow et al., hereinafter referred to as Woodrow).
In regards to Claim 24, Spoon in view of Truckai, Abramson, and Garofalo discloses the invention as claimed above.
Spoon in view of Truckai, Abramson, and Garofalo further discloses an IUD 1 (Spoon, IUD 1) comprising a fibrous component 4 (Spoon, thread 4), for extending from the top of the uterus into the cervical canal (Spoon, Col 2, Lines 49-55, at the top or distal end of the IUD 1 the distal end of the thread 4 forms a loop 5 which terminates in a knot 6. The loop 5 and the 
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the intrauterine system, as disclosed by Spoon in view of Truckai, Abramson, and Garofalo, to include an IUD, as taught by Spoon, in order to affix an IUD to the fundal wall (Spoon, Col 2, Lines 51-55) and allow the copper in the IUD to release ions, acting as contraception (Spoon, Col 5, Lines 30-35).
Spoon in view of Truckai, Abramson, and Garofalo does not further disclose:
fibrous components, one component for extending in both fallopian tubes, both of them of limited dimensions, between 1 and 2 mm, and is configured to be active in the oviducts, releasing ions embedded in the fiber which can be co-axial or monolithic, or a fiber which is covered by electrospun material.
Tal teaches an analogous IUD (Title, intrauterine fallopian tube occlusion device), further teaching an analogous fibrous component 24, 26 (first and second ends 24, 26) for extending in both fallopian tubes (Col 2, Lines 21-25, the first and second orifice plugs are shaped and dimensioned to seat at the orifices of the fallopian tubes or within the fallopian tubes as the elongated member spreads outwardly with the first end and second end moving apart), and is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the IUD, as disclosed by Spoon in view of Truckai, Abramson, and Garofalo, to extend into both fallopian tubes and be active in the oviducts, as taught by Tal, in order to use the structure of the IUD to prevent migration or expulsion of the occlusion device (Tal, Col 4, Lines 55-57). Additionally, the device, in addition to being an intrauterine device, will actively occlude the fallopian tubes, preventing sperm or other material from migrating from the uterus to the fallopian tubes and vice versa (Tal, Col 12, Lines 51-55).
Spoon in view of Truckai in view of Truckai, Abramson, Garofalo, and Tal does not further disclose:
fibrous components, both of them of limited dimensions, between 1 and 2 mm, releasing ions embedded in the fiber which can be co-axial or monolithic, or a fiber which is covered by electrospun material.
Dunn teaches an analogous IUD device (Col 3, Lines 12-26, the invention recognizes that the previously-described properties of the povidone-iodine complex make it a good candidate for the control of venereal disease and pelvic inflammatory disease (PID). The invention makes such an IUD practical), further teaching components 20 (intrauterine device 20) comprising fibrous components (Col 3-4, Lines 68-2, the fibrous delivery system may be made in the form of a coaxial or coated-type fiber such as fiber 15 of Fig 2 comprising the monolithic fiber 16), releasing ions embedded in the fiber which can be co-axial or monolithic (Col 3, Lines 6-8, the fiber is monolithic in one form and in another form the fiber is coaxial. Col 3-4, Lines 68-
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the material and structure of the IUD device as disclosed by Spoon in view of Truckai, Abramson, Garofalo, and Tal, to be fibrous and co-axial or monolithic, as taught by Dunn, in order to tailor the release rate of the active agent through variation of the IUD’s fiber structure, such that the medication release rate can be modified for user needs (Dunn, Col 4, Lines 50-55).
Spoon in view of Truckai, Abramson, Garofalo, Tal, and Dunn does not further disclose:
the IUD components, both of them of limited dimensions, between 1 and 2 mm, or a fiber which is covered by electrospun material.
Wijzen teaches an analogous IUD (Title, intrauterine device), further teaching two IUD components 32, 70 (elongated body 32, cross member 70), both of them of limited dimensions, between 1 and 2 mm (Paragraph 0045, the elongated body may have an outer diameter of about 1.5-2.5 mm. Paragraph 0107, the arms of the cross-member may have an outer diameter of about 0.5-2 mm) for the purpose of providing an IUD with reduced dimensions (Paragraph 0010), which advantageously facilitates the removal of the IUD, as larger IUDs require inserters having a large diameter which will exclude use by several female population groups (Paragraph 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the diameters of the IUD components as disclosed by Spoon in view of Truckai, 
Spoon in view of Truckai, Abramson, Garofalo, Tal, Dunn, and Wizjen does not further disclose:
an IUD comprising a fiber which is covered by electrospun material.
Woodrow discloses an analogous drug delivery system for the female anatomy (Title: Vaginal Matrices: Nanofibers for Contraception and Prevention of HIV Infection. Paragraph 0239, it is of paramount importance to select a surfactant that poses little to nor risk to vaginal and cervical tissue when applied topically), further disclosing a drug delivery system comprising a fiber which is covered by electrospun material (Abstract, described are drug delivery systems incorporating electrospun fibers) for the purpose of improving drug agent release, such as adaptability for solid dosage delivery to mucosal tissues, allowing for controlled drug release, and allowing for variable pharmacokinetics in drug release (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the fibrous components of the IUD, as disclosed by Spoon in view of Truckai, Abramson, Garofalo, Tal, Dunn, and Wizjen, to comprise fiber which is covered by electrospun material, as taught by Woodrow, in order to improve drug agent release in the IUD, such as adaptability for solid dosage delivery to mucosal tissues, allowing for controlled drug release, and allowing for variable pharmacokinetics in drug release (Woodrow, Abstract). The electrospun fibers are particularly applicable for the co-delivery of antimicrobial and contraceptive drug agents to provide simultaneous protection from infection (e.g. fungal, bacterial, and/or viral infection, including, but not limited to HIV) and unintended pregnancy (Woodrow, Paragraph 0006).
In regards to Claim 25, Spoon in view of Truckai, Abramson, Garofalo, Tal, Dunn, Wizjen, and Woodrow discloses the invention as claimed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tubal extensions of the IUD, as disclosed by Spoon in view of Truckai, Abramson, Garofalo, Tal, Dunn, Wizjen, and Woodrow to have small deformations or hooks to retain the tubal extensions in place, as taught by Tal, and to be between 1-2 mm, as taught by Wizjen, in order to prevent migration or expulsion of the occlusion device (Tal, Col 4, Lines 55-57) and actively occlude the fallopian tubes, preventing sperm or other material from migrating from the uterus to the fallopian tubes and vice versa (Tal, Col 12, Lines 51-55), as well as better facilitate the removal of the IUD, as larger IUDs require inserters having a large diameter which will exclude use by several female population groups (Wijzen, Paragraph 0009).
In regards to Claim 26, Spoon in view of Truckai, Abramson, Garofalo, Tal, Dunn, Wizjen, and Woodrow discloses the invention as claimed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the metallic micro and/or nanoparticles, as disclosed by Spoon in view of Truckai, Abramson, Garofalo, Tal, Dunn, Wizjen, and Woodrow to consist of copper and/or silver, as taught by Spoon, in order to secrete ions that have are effective in the uterus as an effective contraception (Spoon, Col 5, Lines 30-34). 
It is known to one of ordinary skill in the art that copper ions act as a spermicide.

	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,949,732 (Spoon) in view of US 2016/0270846 A1 (Truckai), further in view of US 2013/0213406 A1 (Frankenne), and even further in view of US 2006/0293560 A1 (Nguyen et al., hereinafter referred to as Nguyen).
	In regards to Claim 28, Spoon in view of Truckai and Frankenne discloses the invention as claimed above.
	Spoon in view of Truckai and Frankenne does not further disclose:
	wherein the connecting ring is provided with a narrow part at an end thereof in order to minimize fluid flow.
	Nguyen teaches an analogous disposable IUD/IUS inserter (Paragraph 0062, the various embodiments of the present inventions provide stabilization devices and methods for use of the stabilization devices with minimally invasive gynecological procedures), further teaching an analogous connecting ring 120 (distention valve 120) is provided with a narrow part an end thereof in order to minimize fluid flow (Paragraph 0005, the opening 130 into the 
	Although the connecting ring is not connected to a handle unlocking mechanism, it would have been obvious to one of ordinary skill in the art before the filing date to modify the connecting ring, as disclosed by Spoon in view of Truckai and Frankenne, to have a narrow part at an end thereof in order to minimize fluid flow, as taught by Nguyen, in order to prevent the leakage of any fluid due to a very tight fit (Nguyen, Paragraph 0005).

	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,949,732 (Spoon) in view of US 2016/0270846 A1 (Truckai), and further in view of US 2013/0014762 A1 (Deckman et al., hereinafter referred to as Deckman).
	In regards to Claim 29, Spoon in view of Truckai discloses the invention as claimed above.
	Spoon in view of Truckai does not further disclose:
	wherein the release mechanism is a release clip extending outwardly from the handle.
	Deckman teaches an analogous disposable IUD/IUS device (Abstract, the present disclosure is related to an intrauterine system insertion device), further teaching a release mechanism 2649 (string control feature 2649) is a release clip extending outwardly from the handle (Paragraph 0146, the string control feature 2649 is configurable to lock the IUD strings into place by pinching the strings against housing 2635 in a first position. For example, the strings can be pinched or locked in the string control feature 2648 by the string control feature 2649. When the string control feature is moved, the strings are released from the string locking feature 2648 since the string locking and unlocking control feature 2649 is no longer pinching or locking the strings. Further illustrated in Fig 26A, wherein string control feature 2649 outwardly 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the release mechanism as disclosed by Spoon in view of Truckai, to be a release clip extending outwardly from the handle, as taught by Deckman, in order to control the IUD position during insertion and/or move the strings out of the way to prevent the strings from interfering with the insertion procedure (Deckman, Paragraph 0144).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,949,732 (Spoon) in view of US 2016/0270846 A1 (Truckai), and further in view of US 2012/0310046 A1 (Stout).
In regards to Claim 30, Spoon in view of Truckai discloses the invention as claimed above.
Spoon in view of Truckai further discloses wherein a rear end of the outer tube 60 (insertion tube 60) adjacent the handle 44+45 (Spoon, the combination of enlarged portion 44 and thumb holder 45) allows a tail 7 (Spoon, thread end 7) of the IUD/IUS 1 (Spoon, IUD 1) to pass therethrough (Spoon, Col 3, Lines 20-25, at the proximal end 43 of the penetration member 40 an enlarged diameter portion 44 continues towards the user. The enlarged portion 44 of the penetration member 40 has a hole 46. Spoon, Col 4, Lines 10-12, the thread 4 of the IUD 1 is inserted and tightened through the hole 46. Further illustrated in Figs 7 and 8, wherein the IUD 1 resides within insertion tube 60 and passes through hole 46) for the purpose of securing the tail of the IUD/IUS until the IUD/IUS is ready to be deployed (Spoon, Col 5, Lines 13-17. Col 4, Lines 8-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rear end of the outer tube, as disclosed by Spoon in view of Truckai, to allow a tail of the IUD/IUS to pass therethrough, as taught by Spoon, in order to secure the tail of the 
Spoon in view of Truckai does not further disclose:
wherein a rear end of the outer tube adjacent the handle is substantially covered and/or plugged to reduce the release of air/fluid from the uterus through the outer tube during insertion.
Stout teaches an analogous IUD/IUS inserter (Abstract, assemblies and methods of inserting a delivery catheter assembly into a working channel are disclosed), further teaching a rear end of an analogous outer tube 404 (elongated catheter sheath 404) adjacent an analogous handle 402 (control device 402) is substantially covered and/or plugged (Paragraph 0041, flanged mechanical stop 304 may also incorporate a sealing valve to reduce the amount of fluid spray-back and leakage associated with inserting the delivery catheter assembly into a working channel. Paragraph 0043, the flanged mechanical stop 304 abuts proximal-stop positions along the elongated catheter sheath) to reduce the release of air/fluid from the uterus through the outer tube during insertion (Paragraph 0041, flanged mechanical stop 304 may also incorporate a sealing valve to reduce the amount of fluid spray-back and leakage associated with inserting the delivery catheter assembly into a working channel) for the purpose of reducing the amount of fluid spray-back and leakage associated with inserting the delivery catheter assembly into a working channel (Paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rear end of the outer tube, as disclosed by Spoon in view of Truckai, to be substantially covered or plugged, as taught by Stout, in order to reduce the amount of fluid spray-back and leakage associated with inserting the delivery catheter assembly into a working channel (Stout, Paragraph 0041).
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        12 April 2021

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786